--------------------------------------------------------------------------------

Exhibit 10.3


Form of Amended and Restated Employment Agreement between Newport Federal
Savings Bank and Kevin M. McCarthy, Nino Moscardi, Ray D. Gilmore, Bruce A.
Walsh and Carol R. Silven.


On December 11, 2008, Newport Federal Savings Bank amended Executive Employment
Agreements to comply with Section 409A of the Internal Revenue Code.


FORM OF
NEWPORT FEDERAL SAVINGS BANK
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Agreement”), by and
between, Newport Federal Savings Bank, a federally chartered savings bank (the
“Bank”), and ______________  (the “Executive”), is hereby amended and restated
effective as of __________, ____.  Any references to the “Company” shall mean
Newport Bancorp, Inc., the stock holding company of the Bank.


WHEREAS, the Executive is currently employed as _______________________________
of the Bank pursuant to an employment agreement between the Bank and the
Executive entered into as of October 14, 2005 (the “Prior Agreement”);


WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
comply with the final regulations issued under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) in April 2007; and


WHEREAS, the Executive has agreed to such changes.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.             Employment.   Executive is employed as the
_______________________________ of the Bank.  Executive shall perform all duties
and shall have all powers which are commonly incident to the offices of
_________________________________ or which, consistent with those offices, are
delegated to him by the Board of Directors of the Bank.  During the term of this
Agreement, Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary or affiliate of the Bank and in such capacity will
carry out such duties and responsibilities reasonably appropriate to that
office.


2.             Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.


3.              Term.

 
 

--------------------------------------------------------------------------------

 

 
a.
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3, provided,
however, that all changes intended to comply with Code Section 409A shall be
effective retroactively to October 14, 2005; and provided further, that no
retroactive changes shall affect the compensation or benefits previously
provided to the Executive.



 
b.
Commencing December 2006 and each December thereafter, the disinterested members
of the boards of directors of the Bank may extend the Agreement an additional
year such that the remaining term of the Agreement shall be thirty-six (36)
months, unless Executive elects not to extend the term of this Agreement by
giving written notice in accordance with Section 19 of this Agreement.  The
Board of Directors of the Bank (the “Board”) will review the Agreement and
Executive’s performance annually for purposes of determining whether to extend
the Agreement and the rationale and results thereof shall be included in the
minutes of the Board’s meeting.  The Board of Directors of the Bank shall give
notice to Executive as soon as possible after such review as to whether the
Agreement is to be extended.



4.              Base Compensation.


 
a.
The Bank agrees to pay Executive during the term of this Agreement a base salary
at the rate of $_______________ per year, payable in accordance with customary
payroll practices.



 
b.
The Board shall review the rate of Executive’s base salary at least annually
based upon factors they deem relevant, and may maintain or increase his base
salary, provided that no such action shall reduce the rate of base salary below
the rate in effect on the Effective Date.



 
c.
In the absence of action by the Board, Executive shall continue to receive base
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.



5.             Bonuses.  Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Bank may
award from time to time to senior management employees pursuant to bonus plans
or otherwise.  Any bonuses or other payments made pursuant to this Section 5
shall be paid  promptly by the Bank, and in any event no later than March 15 of
the year immediately following the end of the calendar year for which such
amounts were payable.


6.             Benefit Plans.  Executive shall be entitled to participate in
such life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Bank for the benefit of their employees.


7.             Vacation and Leave.


 
a.
Executive shall be entitled to vacations and other leave in accordance with
policy for senior executives, or otherwise as approved by the Board.



 
b.
In addition to paid vacations and other leave, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may, in its discretion, determine.  Further, the Board may
grant to Executive a leave or leaves of absence, with or without pay, at


 
 

--------------------------------------------------------------------------------

 

such time or times and upon such terms and conditions as the Board in its
discretion may determine.


8.             Expense Payments and Reimbursements.  Executive shall be
reimbursed for all reasonable out-of-pocket business expenses that he shall
incur in connection with his services under this Agreement upon substantiation
of such expenses in accordance with applicable policies of the Bank.  Such
reimbursements and payments shall be made promptly by the Bank and, in any
event, not later than March 15 of the year immediately following the year in
which Executive incurred such expense.


9.             Automobile Allowance.  During the term of this Agreement,
Executive shall be entitled to use of an automobile provided by the Bank,
including insurance, maintenance and work-related fuel expenses, or, in the
alternative and the sole discretion of the Bank, the Executive shall be entitled
to an automobile allowance which would approximate the expense of a
Bank-provided automobile and related insurance, maintenance and fuel
costs.  Executive shall comply with reasonable reporting and expense limitations
on the use of such automobile as may be established by the Bank from time to
time, and the Bank shall annually include on Executive’s Form W-2 any amount of
income attributable to Executive’s personal use of such automobile.  Such
payments, if any, made under this Section 9 shall be made promptly by the Bank
and, in any event, not later than March 15 of the year immediately following the
year in which the expense was incurred.


10.           Loyalty and Confidentiality.


 
a.
During the term of this Agreement, Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Bank or
any of its subsidiaries or affiliates, unfavorably affect the performance of
Executive’s duties pursuant to this Agreement, or violate any applicable statute
or regulation and (ii) shall not engage in any business or activity contrary to
the business affairs or interests of the Bank or any of its subsidiaries or
affiliates.



 
b.
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities or interests of any business
dissimilar from that of the Bank, or, solely as a passive, minority investor, in
any business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank; the names or addresses
of any of its borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Bank or its subsidiaries or affiliates to which he may be exposed during the
course of his employment.  Executive further agrees that, unless required by law
or specifically permitted by the Board in writing, he will not disclose to any
person or entity, either during or subsequent to his employment, any of the
above-mentioned information which is not generally known to the public, nor
shall he employ such information in any way other than for the benefit of the
Bank.



11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to Executive through the last day of
the calendar month in which his death occurred.


 
 

--------------------------------------------------------------------------------

 

 
b.
Retirement.  This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.



 
c.
Disability.



 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For these purposes, the Executive shall
be deemed to have a “Disability” in any case in which it is determined the
Executive (A) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death, or last for a continuous period of not less than
twelve (12) months; (B) by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or last for a
continuous period of not less than twelve (12) months, is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank; or (C) is totally
disabled by the Social Security Administration.  As a condition to any benefits,
the Board may require Executive to submit to such physical or mental evaluations
and tests as it deems reasonably appropriate.



 
ii.
In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate.  The Bank will pay Executive, as Disability
pay, an amount equal to seventy-five percent (75%) of Executive’s bi-weekly rate
of base salary in effect as of the date of his termination of employment due to
Disability. Disability payments will be made on a monthly basis and will
commence on the first day of the month following the effective date of
Executive’s termination of employment for Disability and end on the earlier of:
(A) the date he returns to full-time employment at the Bank in the same capacity
as he was employed prior to his termination for Disability; (B) his death; (C)
upon his attainment of age 65 or (D) the date this Agreement would have expired
had Executive’s employment not terminated by reason of disability. Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any other disability programs sponsored by the
Bank.  In addition, during any period of Executive’s Disability, Executive and
his dependents shall, to the greatest extent possible, continue to be covered
under all non-taxable benefit plans (including life insurance and medical and
dental insurance plans) of the Bank, in which Executive participated prior to
his Disability on the same terms as if Executive were actively employed by the
Bank.



 
d.
Termination for Cause.



 
i.
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate his employment at any time, for
“Cause.”  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;


 
 

--------------------------------------------------------------------------------

 

 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties under this Agreement;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank unless there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the entire membership of the Board at a meeting of such Board called
and held for the purpose of finding that, in the good faith opinion of the
Board, Executive was guilty of the conduct described above and specifying the
particulars thereof.



 
e.
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Following a voluntary termination of employment under this
Section 11(e), Executive will be subject to the restrictions set forth in
Sections 11(g)(i) and 11(g)(ii) of this Agreement for a period of one (1) year
from his termination date.



 
f.
Without Cause or With Good Reason.



 
i.
In addition to termination pursuant to Sections 11(a) through 11(e), the Board
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without  Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time for “Good Reason” (as defined below).



 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive an amount equal to his
base salary for the remaining term of the Agreement payable in a single  cash
lump sum distribution within ten (10) calendar days following such
termination.  Also, in such event, Executive shall, for the remaining term of
the Agreement, continue to participate in any benefit plans of the Bank
including life insurance and non-taxable medical and dental insurance coverage,
upon terms and conditions no less favorable than the most favorable terms and
conditions provided to senior executives of the Bank during such period.  In the
event that the Bank is unable to provide such coverage by reason of Executive no
longer being an employee, the Bank shall pay the Executive the value of such
benefits in a single cash lump sum distribution within ten (10) calendar days
following his termination.



 
iii.
“Good Reason” shall exist if, without Executive’s express written consent, the
Bank materially breaches any of its obligations under this Agreement.  Without
limitation, such a material breach shall be deemed to occur upon the occurrence
of any of the following:


 
 

--------------------------------------------------------------------------------

 

 
(1)
A material reduction in Executive’s responsibilities or authority in connection
with his employment with the Bank;



 
(2)
Assignment to Executive of duties of a non-executive nature or duties for which
he is not reasonably equipped by his skills and experience;



 
(3)
Failure of Executive to be nominated or renominated to the Board to the extent
Executive is a Board member prior to the Effective Date;



 
(4)
A material reduction in Executive’s salary or benefits contrary to the terms of
this Agreement, or following a Change in Control as defined in Section 12 of
this Agreement, any reduction in salary or material reduction in benefits below
the amounts to which Executive was entitled prior to the Change in Control;



 
(5)
Termination of incentive and benefit plans (other than the Bank’s tax-qualified
plans), programs or arrangements, or reduction of Executive’s participation to
such an extent as to materially reduce their aggregate value below their
aggregate value as of the Effective Date;



 
(6)
A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a twenty-five
(25) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or



 
(7)
Liquidation or dissolution of the Bank, other than liquidations or dissolutions
that are caused by reorganizations that do not negatively affect the status
of  the Executive,



provided, however, that prior to any termination of employment for Good Reason
(a termination “With Good Reason”), the Executive must first provide written
notice to the Bank within ninety (90) days following the initial existence of
the condition, describing the existence of such condition, and the Bank shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Bank received the written notice from the Executive.  If the Bank
remedies the condition within such thirty (30) day cure period, then no Good
Reason shall be deemed to exist with respect to such condition.  If the Bank
does not remedy the condition within such thirty (30) day cure period, then the
Executive may deliver a Notice of Termination for Good Reason at any time within
sixty (60) days following the expiration of such cure period.


 
iv.
Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plans or plans or benefits
thereunder applicable to all participants in a manner that does not discriminate
against Executive (except as such discrimination may be necessary to comply with
law) shall not constitute an event of Good Reason or a material breach of this
Agreement, provided that benefits of the type or to the general extent as those
offered under such plans prior to such reduction or elimination are not
available to other officers of the Bank or any company that controls either of
them under a plan or plans in or under which Executive is not entitled to
participate.


 
 

--------------------------------------------------------------------------------

 

 
v.
For purposes of this Agreement, any termination of Executive’s employment shall
be construed to require a “Separation from Service” in accordance with Code
Section 409A and the regulations promulgated thereunder, such that the Bank and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36)-month period.



g.             Continuing Covenant Not to Compete or Interfere with
Relationships.  Regardless of anything herein to the contrary, following a
termination by the Bank or Executive pursuant to Section 11(f):


 
i.
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and



 
ii.
During the period ending on the first anniversary of such termination, Executive
shall not serve as an officer, director or employee of any bank or its
subsidiaries or affiliates holding company, bank, savings association, savings
and loan holding company, or mortgage company (any of which, a “Financial
Institution”) which Financial Institution offers products or services competing
with those offered by the Bank from any office within fifty (50) miles from the
main office or any branch of the Bank and shall not interfere with the
relationship of the Bank, its subsidiaries or affiliates and any of their
employees, agents, or representatives.



h.             To the extent Executive is a member of the Board, on the date of
termination of employment with the Bank, Executive shall resign from the Board
immediately following such termination of employment with the Bank.  Executive
shall be obligated to tender such resignation regardless of the method or manner
of termination, and such resignation shall not be conditioned upon any event or
payment.


12.           Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events:



 
i.
Merger: The Bank or the Company merges into or consolidates with another entity,
or merges another entity into the Bank or the Company, and as a result less than
a majority of the combined voting power of the resulting entity immediately
after the merger or consolidation is held by persons who were members of the
Bank or the Company immediately before the merger or consolidation;



 
ii.
Acquisition of Significant Share Ownership:  The Company files, or is required
to file, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that  the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (ii) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.



 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Bank’s or the Company’s Board of Directors; provided, however,
that for purposes of this clause (iii),


 
 

--------------------------------------------------------------------------------

 

each director who is first elected by the board (or first nominated by the board
for election by the members) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or


 
iv.
Sale of Assets:  The Bank or the Company sells to a third party all or
substantially all of its assets.



 
b.
Termination.  If within the period ending two (2) years after a Change in
Control, (i) the Bank shall terminate Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates his employment With Good Reason, the Bank
shall, within ten (10) calendar days following the termination of Executive’s
employment, make a single lump sum cash payment to him equal to 2.99 times
Executive’s average Annual Compensation (as defined in this Section 12(b)) over
the five (5) most recently completed calendar years ending with the year
immediately preceding the effective date of the Change in Control.  In
determining Executive’s average Annual Compensation, Annual Compensation shall
include base salary and any other taxable income, including, but not limited to,
amounts related to the granting, vesting or exercise of restricted stock or
stock option awards, commissions, bonuses (whether paid or accrued for the
applicable period), as well as, retirement benefits, director or committee fees
and fringe benefits paid or to be paid to Executive or paid for Executive’s
benefit during any such year, profit sharing, employee stock ownership plan and
other retirement contributions or benefits, including to any tax-qualified plan
or arrangement (whether or not taxable) made or accrued on behalf of Executive
of such year. The cash payment made under this Section 12(b) shall be made in
lieu of any payment also required under Section 11(f) of this Agreement because
of a termination in such period.  Executive’s rights under Section 11(f ) are
not otherwise affected by this Section 12.  Also, in such event, Executive
shall, following his termination of employment, continue to participate in any
benefit plans of the Bank that provide life insurance and non-taxable medical
and dental insurance coverage upon terms no less favorable than the most
favorable terms provided to senior executives during such period.  In the event
that the Bank is unable to provide such coverage by reason of Executive no
longer being an employee, the Bank shall pay the Executive the value of such
benefits in a single cash lump sum distribution within ten (10) calendar days
following his termination.  The life and non-taxable medical and dental
insurance coverage or other arrangement provided under this Section 12(b) shall
cease upon the earlier of:  (i) the Executive’s death; (ii) his employment by
another employer other than one of which he is the majority owner; or (iii) the
expiration of thirty-six (36) months from his termination of employment.



 
c.
The provisions of Section 12 and Sections 14 through 25, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or two years following a Change in Control.



 
d.
Notwithstanding anything in this Section 12, a “Change in Control” for purposes
of this Agreement shall not include any corporate restructuring transaction by
the Bank in mutual or stock form, including but not limited to a mutual to stock
conversion or mutual holding company reorganization or minority stock offering,
provided that the Board of Directors of the Bank immediately preceding such
transaction constitutes at least a majority of the Board of Directors of the
Bank after such transaction.



 
13.           Indemnification and Liability Insurance.



 
a.
Indemnification.  The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related thereto, to the
fullest extent permitted under applicable law and regulations against any and
all expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been a director or Executive of the Bank or any of its
subsidiaries


 
 

--------------------------------------------------------------------------------

 

(whether or not he continues to be a director or Executive at the time of
incurring any such expenses or liabilities) such expenses and liabilities to
include, but not be limited to, judgments, court cost, and attorney’s fees and
the costs of reasonable settlements, such settlements to be approved by the
Board, if such action is brought against Executive in his capacity as an
Executive or director of the Bank or any of its subsidiaries. Indemnification
for expenses shall not extend to matters for which Executive has been terminated
for Cause.  Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation.  Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.


 
b.
Insurance.  During the period in which indemnification of Executive is required
under this Section, the Bank shall provide Executive (and his heirs, executors,
and administrators) with coverage under a directors’ and officers’ liability
policy at the expense of the Bank, at least equivalent to such coverage provided
to directors and senior executives of the Bank.



14.           Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Bank shall reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by Executive
in connection with successful enforcement by Executive of the obligations of the
Bank to Executive under this Agreement.  The Bank shall make such payments
promptly and, in any event, not later than March 15 of the year immediately
following the year in which such expense was incurred by Executive.  Successful
enforcement shall mean the grant of an award of money or the requirement that
the Bank take some action specified by this Agreement: (i) as a result of court
order; or (ii) otherwise by the Bank following an initial failure of the Bank to
pay such money or take such action promptly after written demand therefor from
Executive stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.


15.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which Executive has the right to
receive from the Bank, would constitute a “parachute payment” under Section 280G
of the Code, the payments and benefits pursuant to Section 12 shall be reduced
or revised by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits under Section 12 being non-deductible to
the Bank pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  For purposes of the prior sentence, the
reduction in specific benefits shall be determined by Executive, provided,
however, that if such reduction violates Code Section 409A, then the reduction
shall be applied to the severance benefits otherwise payable under Section 12(b)
hereof.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 12 shall be based upon the opinion of the Bank’s
counsel or independent public accountants which such opinion shall be paid for
by the Bank.  In the event that the Bank and/or Executive do not agree with the
opinion of such counsel or independent accountants, (i) the Bank shall pay to
Executive the maximum amount of payments and benefits pursuant to Section 12, as
selected by Executive, but only to the extent that such opinion indicates there
is a high probability that such payments and benefits do not result in any of
such payments and benefits being non-deductible to the Bank and subject to the
imposition of the excise tax imposed under Section 4999 of the Code and (ii) the
Bank may request, and Executive shall have the right to demand that the Bank
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 12 have such consequences. Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Bank, but in no event
later than thirty (30) days from the date of the opinion of counsel or
independent accountants referred to above, and shall be subject to Executive’s
approval prior to filing, which shall not be unreasonably withheld.  The Bank
and Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.  Nothing contained herein shall result in a reduction of any payments
or benefits to which Executive may be entitled upon termination of employment
other than pursuant to Section 12 hereof, or a reduction in the payments and
benefits specified in Section 12 below zero.


16.           Injunctive Relief.  If there is a breach or threatened breach of
Section 11(g) of this Agreement or the prohibitions upon disclosure contained in
Section 10(c) of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Bank shall be entitled to injunctive
relief restraining Executive

 
 

--------------------------------------------------------------------------------

 

from such breach or threatened breach, but such relief shall not be the
exclusive remedy hereunder for such breach.  The parties hereto likewise agree
that Executive, without limitation, shall be entitled to injunctive relief to
enforce the obligations of the Bank under this Agreement.


17.           Successors and Assigns.


 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.



 
b.
Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall be precluded from assigning or delegating his rights or duties
hereunder without first obtaining the written consent of the Bank.



18.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.           Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Bank at their principal business offices and
to Executive at his home address as maintained in the records of the Bank.


20.           No Plan Created by this Agreement.  Executive and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.


21.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.           Applicable Law.  Except to the extent preempted by Federal law,
the laws of the State of Rhode Island shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


24.           Headings.  Headings contained herein are for convenience of
reference only.


25.           Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.

 
 

--------------------------------------------------------------------------------

 

26.           Required Provisions.  In the event any of the foregoing provisions
of this Section 26 are in conflict with the terms of this Agreement, this
Section 26 shall prevail.


 
a.
The Bank may terminate Executive’s employment at any time, but any termination
by the Bank, other than Termination for Cause, shall not prejudice Executive’s
right to compensation or other benefits under this Agreement.  Executive shall
not have the right to receive compensation or other benefits for any period
after Termination for Cause as defined in Section 11(d) hereinabove.



 
b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1); the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.



 
c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.



 
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1) all obligations of the Bank under
this Agreement shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.



 
e.
All obligations of the Bank under this Agreement shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the institution:  (i) by the Director of the OTS (or his
designee) or the FDIC, at the time the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Section
13(c) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c); or (ii)
by the Director of the OTS (or his designee) at the time the Director (or his
designee) approves a supervisory merger to resolve problems related to the
operations of the Bank or when the Bank is determined by the Director to be in
an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.



 
f.
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12
C.F.R. Section 545.121 and any rules and regulations promulgated thereunder.



 
g.
Notwithstanding the foregoing, in the event the Executive is a Specified
Employee (as defined herein), then, solely, to the extent required to avoid
penalties under Code Section 409A, the Executive’s payments shall be paid on the
first day of the seventh month following the Executive’s Separation from Service
(together with interest thereon at the prevailing prime rate).  A “Specified
Employee” shall be interpreted to comply with Code Section 409A and shall mean a
key employee within the meaning of Code Section 416(i) (without regard to
paragraph 5 thereof), but an individual shall be a “Specified Employee” only if
the Bank, or the Company, is or becomes a publicly traded company.


 
 

--------------------------------------------------------------------------------

 

27.           Source of Payments.
 
 
a.
All payments provided for in this Agreement shall be timely made in cash or
check from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.



 
b.
Notwithstanding any provision herein to the contrary, to the extent that
payments and benefits, as provided by this Agreement, are paid to or received by
Executive under the Employment Agreement in effect between Executive and the
Company (the “Company Agreement”), such compensation payments and benefits paid
by the Company will be subtracted from any amount due simultaneously to
Executive under similar provisions of this Agreement.  Payments pursuant to this
Agreement and the Company Agreement shall be allocated in proportion to the
level of activity and the time expended on such activities by Executive as
determined by the Company and the Bank.



[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth below.





   
NEWPORT FEDERAL SAVINGS BANK
                   
By:
 
Date
   
For the Entire Board of Directors
                   
EXECUTIVE
                   
By:
 
Date
             

 
 

--------------------------------------------------------------------------------